NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        FEB 27 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ROBIN TOSTE; GERALD TOSTE,                       No. 14-17025

                  Plaintiffs-Appellants,          D.C. No. 2:14-cv-00814-MCE-
                                                  EFB
   v.

 EL DORADO COUNTY; et al.,                        MEMORANDUM*

                  Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Robin Toste and Gerald Toste appeal pro se from the district court’s

judgment dismissing their 42 U.S.C. §§ 1983 and 1985 action alleging

constitutional violations in connection with their state court real property


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, the Tostes’
request for oral argument, set forth in their opening brief, is denied.
proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal under the Rooker-Feldman doctrine. Noel v. Hall, 341

F.3d 1148, 1154 (9th Cir. 2003). We affirm.

      The district court properly dismissed the Tostes’ action for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine because their claims

constituted a forbidden “de facto appeal” of a prior state court judgment. See id. at

1163-65 (discussing proper application of Rooker-Feldman doctrine); see also

Henrichs v. Valley View Dev., 474 F.3d 609, 616 (9th Cir. 2007) (Rooker-

Feldman doctrine barred plaintiff’s claim because alleged legal injuries arose from

the “state court’s purportedly erroneous judgment” and the relief sought “would

require the district court to determine that the state court’s decision was wrong and

thus void”).

      The district court did not abuse its discretion by dismissing the Tostes’

action without leave to amend because the Tostes could not correct the

jurisdictional defects in their complaint. See Lopez v. Smith, 203 F.3d 1122, 1130-

31 (9th Cir. 2000) (en banc) (setting forth standard of review and explaining that

leave to amend can be denied if amendment would be futile).

      The district court did not abuse its discretion by denying the Tostes’ motion

                                          2                                   14-17025
to reconsider because the Tostes failed to establish any basis for reconsideration.

See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration).

      AFFIRMED.




                                          3                                   14-17025